RENDERED: DECEMBER 17, 2020
                                                          TO BE PUBLISHED

                  Supreme Court of Kentucky
                                    2019-SC-0255-MR


KENNETH L. MATTINGLY JR.                                              APPELLANT


                  ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.                  HONORABLE BRIAN C. EDWARDS, JUDGE
                              NO. 18-CR-001495


COMMONWEALTH OF KENTUCKY                                               APPELLEE



              OPINION OF THE COURT BY CHIEF JUSTICE MINTON

                                      AFFIRMING

      A circuit court sentenced Kenneth L. Mattingly Jr. to forty years’

imprisonment as punishment for his conviction of four counts of first-degree

assault, one count of second-degree assault, one count of wanton

endangerment, one count of possession of a handgun by a convicted felon, and

of being a first-degree persistent felony offender (PFO).

      Mattingly appeals from the judgment as a matter of right,1 raising eight

trial errors committed when the trial court allowed the Commonwealth: 1) to

introduce a Facebook video from an anonymous tipster allegedly depicting the

shooting, 2) to use Detective O’Daniel to narrate a video during his testimony,

3) to use Aleisha Courtney’s prior identification of him, 4) to use Detective

Troutman’s prior identification of him, 5) to prosecute the PFO without


      1   Ky. Const. § 110(2)(b).
introducing a certified copy of Mattingly’s prior conviction, 6) to use the same

prior felony conviction to prove both the handgun charge and as proof in PFO

phase status, 7) to introduce as a trial exhibit a summary compiling Mattingly’s

prior convictions, and, 8) when the trial court excluded impeachment evidence

that the victims of the crime are suing Mattingly civilly. We find harmless error

in the trial court’s exclusion of evidence of the victims’ lawsuit against

Mattingly; otherwise, we find no error and affirm the judgment.


                    I. FACTUAL AND PROCEDURAL BACKGROUND

       A fight broke out in a nightclub. Isiah Fugett started it after he saw

Antwan Sartin talking to Alison Collins, the mother of his child. Shots were

fired. Sartin was shot in the back of his legs but was unable to see who shot

him. Fugett was also shot in the back of the leg and testified that Kenneth

Mattingly was the shooter.

       Damian Weathers was roughly forty feet away from the fight and was

shot in his right leg. Darrian Collier and John McCloud also suffered gunshot

wounds. Collier testified he had no idea who shot him, and McCloud did not

testify at trial.

       During the initial stages of the investigation, Detective O’Daniel received

an anonymous Facebook video purporting to be of the nightclub melee. The

video displayed the shooters wearing white jumpsuits. O’Daniel forwarded the

video to other officers to identify individuals in the video. Detective Troutman,

a narcotics detective, responded and identified Mattingly in the video based on

prior encounters. Mattingly was arrested.



                                         2
      At trial, evidence, which included the nightclub’s surveillance video,

suggested more than one shooter might be involved. But the Commonwealth’s

theory of prosecution was Mattingly was the lone gunman. Mattingly’s defense

was that he was not the shooter. The jury convicted Mattingly.


                                     II. ANALYSIS

   A. The Commonwealth Properly Introduced the Facebook Video.

      We review preserved trial errors for abuse of discretion and uphold a trial

court’s evidentiary ruling so long as it was not arbitrary, unreasonable, or

unsupported by law.2

      Under Kentucky Rule of Evidence (KRE) 901, evidence is properly

authenticated when enough information is presented by the proponent to

support a finding that the matter in question is what its proponent claims it to

be. At trial, defense counsel objected to the Commonwealth’s playing a

Facebook video of the shooting during the testimony of Kashmir Nash, Antwan

Sartin, and Detective O’Daniel. Defense counsel previously filed a motion in

limine concerning the video’s authentication, but the trial court ruled the video

could be admitted the surveillance video from the nightclub corroborated the

proffered video.

      Kashmir Nash was at the nightclub the night of the shooting with her

brother, who was shot. Nash testified she had previously seen the Facebook

video and she did not know who recorded it. But she also testified the video

appeared to be taken in the tent at the nightclub on the night of the shooting

because of the number and rhythm of the gunshots and the video appeared to


      2   Cox v. Commonwealth, 553 S.W.3d 808, 814 (Ky. 2018).
                                          3
be a recording of the events she experienced. The defense alleges this was

insufficient authentication because Nash did not specifically state the video

fairly and accurately reflected the events of that night. But we find her

testimony was sufficient to authenticate the video. She indicated she was there

the night of the crime and the video reflected events that appeared to be what

she experienced. Her testimony provided the jury with enough information to

make a reasonable inference that the Facebook video depicted the night of the

shooting. The Facebook video was properly authenticated.

      Antwan Sartin’s testimony buttressed the video’s authentication. Sartin

was present in the nightclub during the shooting. He testified he was at the

bar drinking when he was shot in the leg, although he was unsure where the

shots came from. He had seen a video of the shooting while in the hospital and

viewed the Facebook video at trial. As the video played, Sartin identified

himself in the corner of the video, but he testified he was unsure if this video

and the surveillance video were the same footage.

      Despite Sartin’s uncertainty that the two videos matched entirely, his

testimony provided additional proof of authentication because it reasonably

indicated the Facebook video was what it purported to be—a recording of the

nightclub scene on the night of the shooting. While Sartin’s testimony

indicated he had some doubt about whether the two videos were the same, the

evidence was sufficient for a reasonable jury to find that the video is what it

was purported to be.

      Finally, the Facebook video was corroborated, at least in part, by the

surveillance footage. The defense argues that because only a spliced version of

the surveillance video was played during trial, the Commonwealth failed
                                       4
adequately to corroborate the Facebook video. When Detective O’Daniel began

to testify about the Facebook video, the defense objected on the grounds the

Commonwealth had yet to corroborate the video with the surveillance footage.

The trial court overruled the objection and found it to be properly

authenticated without complete corroboration. We agree. The testimony by

Nash and Sartin made a sufficient showing for the jury reasonably to find that

the Facebook video was a recording of the shooting. Additionally, the parts of

the surveillance footage that were shown corroborated the Facebook video. For

these reasons, we find no error in the trial court’s ruling because the video was

properly authenticated.

   B. Detective O’Daniel Did Not Improperly Narrate the Surveillance
      Video Footage.

      Mattingly argues that Detective O’Daniel improperly narrated the

surveillance and Facebook videos. The Commonwealth argues Mattingly

waived this issue by failing to make a contemporaneous objection. Defense

counsel filed a motion in limine to exclude Detective O’Daniel’s narration of the

video, and the trial court delayed ruling on the motion and directed counsel to

make specific objections during the testimony. Despite that directive, defense

counsel did not object during O’Daniel’s testimony. We find the motion in

limine militates against a finding of waiver, but the failure of contemporaneous

objection at trial renders this claim of error unpreserved. We may review

unpreserved trial errors for palpable error. But we will not reverse the

judgment for a palpable error unless manifest injustice occurred because of the

error.3


      3 Mart. v. Commonwealth, 207 S.W.3d 1, 4 (Ky. 2006).
                                           5
      We find Detective O’Daniel’s testimony described for the jury how his

investigation unfolded, but, overall, he did not improperly interpret the video.

The statements by Detective O’Daniel at issue are as follows:

      •    Detective Troutman was able to see there was a single shooter at the
           nightclub, and the shooting was inside the club.
      •    The shooting occurred at 2:54 a.m.
      •    He watched the camera footage from the surveillance cameras and
           was able to track the single shooter through the nightclub.
      •    He was able to establish that the shooter at the nightclub at the time
           of the shooting was a male and dressed in an all-white jump suit with
           black on the arm and leg.
      •    He was able to select still photographs from the video surveillance
           that depicted the single shooter.
      •    As best he could tell, there were two other individuals in white jump
           suits present on the evening of the shooting.
      •    He was able to rule out the other two individuals in white jump suits
           as the shooter because of their physical characteristics.
      •    From the video one could tell the shooting took place inside the tent.
      •    The suspect shot 7 or 8 times.
      •    He was able to choose still shots of the seven muzzle flashes.
      •    The Facebook video and surveillance needed to be “cleaned up” before
           presenting it to the jury.
      •    He selected clips from the videos and sent them to Shriver, a forensic
           examiner.
      •    The Commonwealth’s Attorney spliced together portions of the videos
           from the eleven surveillance videos, and O’Daniel watched them to be
           sure they matched what he had seen earlier.
      As a preliminary matter, we note that narrative testimony accompanying

a video is not per se improper.4 Interpretation of a video may be improper if

the narration ranges beyond the witness’s perception in real time and infringes

upon the fact-finding role the jury.5 In Boyd v. Commonwealth, two lay




      4   Cuzick v. Commonwealth, 276 S.W.3d 260, 261-65 (Ky. 2009).
      5Boyd v. Commonwealth, 439 S.W.3d 126, 131 (Ky. 2014) (“We established in
Morgan that narration of video footage is permissible under certain circumstances,
and improper when the witnesses interpret the footage or offer an opinion[.]”) (citing
Morgan v. Commonwealth, 421 S.W.3d 388 (Ky. 2014)).
                                           6
witnesses narrated a surveillance video, and we found no error in their

testimony as to the statements made as they observed in real-time.6 But we

did find harmless error in their testimony to events they did not observe and

only later saw on the video.7 Error resulted because the testimony exceeded

the witnesses' personal knowledge of the events.

      We find the majority of Detective O’Daniel’s statements describe his

investigation as it unfolded. The statements describe his investigative process.

While he was not at the scene when the shooting occurred, he had personal

knowledge of his own investigation and how the scene depicted in the video

influenced him. So most of his testimony was undoubtedly proper because lay

witnesses may testify to circumstances within their personal knowledge.

      Some statements by O’Daniel are arguably interpretive as they are his

opinions of what he observed from the video. But they also could be describing

his line of thought during the investigation. Even if these statements were

decidedly interpretative, they would constitute error that is not palpable. In

Boyd, we found-lay witness testimony interpreting events they did not

personally perceive to be harmless error because the jury was able to view this

video for themselves and draw their own conclusions.8

      We find similar circumstances here as in Boyd. No palpable error

occurred. No potentially interpretative statement was overtly prejudicial or


      6  Boyd, at 131 (“Faulkner and Richardson did not interpret the footage, nor did
they offer their opinion on the subject. Faulkner and Richardson merely narrated the
events as they occurred and did not testify to anything that the jury could not see for
themselves. Thus, the trial court did not commit error in allowing narrative testimony
regarding events perceived in real time by Faulkner and Richardson[.]”).
      7 Id. at 132; KRE 602 and 701.
      8 Id.
                                           7
even mentions Mattingly. One such statement, for example, includes

O’Daniel’s statement “as best he could tell” there were two gunmen, which

potentially cued the jury that this testimony is inconclusive and made in

reliance on his belief from his investigation. The jury could then infer that

there were or were not two gunmen.

      The second potentially interpretative statement, “you could tell the

shooting took place inside the tent,” is conclusive and may have encroached

upon the province of the jury, but this statement did not likely substantially

affect the outcome of the trial. The fact that the shooting took place inside the

tent was not in dispute because the tent was mentioned in several other

instances throughout trial, and the jury could observe the tent in the video. As

a result, we find any potential error was not palpable.

   C. The Commonwealth Properly Introduced A Prior Alleged
      Identification of Mattingly by Aleisha Courtney.

      Mattingly argues that the trial court improperly admitted a prior

identification of him by Aleisha Courtney. This claim of error was preserved.

      Courtney testified that she was questioned about the shooting at the

nightclub during a traffic stop in which she explained that she was not present.

The Detective then showed her two mugshots on his phone, and she was

unable to identify either person. She further testified that a week before trial

she was questioned at her home and was shown four or five still photographs

from the surveillance video and asked to identify Mattingly.

      The Commonwealth impeached this testimony by playing a recording of

Courtney’s questioning at home when she said she “can see in the color

photograph that its him” and that she also recognized Slush Jackson. The

                                        8
recording also relayed the Commonwealth’s attempt to persuade her to help

them set Mattingly up, but she refused.

      We find the prior identification of Mattingly by Courtney was properly

introduced. Under KRE 602 and 701, an identification may be made by a

witness so long as that witness has personal knowledge of the person’s

identity. Here, Courtney had known Mattingly for six years before, and they

shared a child together. She has personal knowledge of Mattingly’s identity

and could testify to the identification she made of him during the photo

viewing. While the inconsistency between Courtney’s testimony and the

recording of her interview may diminish the credibility of her identification of

Mattingly, it does not mean the identification was improperly introduced.

Courtney had prior knowledge of Mattingly’s identity and therefore could testify

as to his identity at trial.

   D. Detective Troutman Was Properly Allowed to Identify Mattingly In
      Court from The Photos Sent By Detective O’Daniel.

      Mattingly argues that Detective Troutman’s identification of him

improper because Troutman identified him from prior encounters instead from

the event itself. This claim of error was preserved.

      While investigating this matter, Detective O’Daniel sent other officers still

shots of the crime scene from the security footage. Detective Troutman

responded that he could Mattingly. Troutman then testified at trial that he

knew Mattingly was the person in the photo based on two earlier interactions

with him.

      We find the identification of Mattingly by Detective Troutman to be

proper. Under KRE 602 and 701, a prior identification is proper so long as the

                                        9
witness has personal knowledge of the person’s identity. Here, Detective

Troutman had interacted with Mattingly on two earlier occasions that made

him familiar with his physical characteristics. He therefore had personal

knowledge of Mattingly’s identity that allowed him to make an identification

and testify to it as well.

      Mattingly argues Detective Troutman’s testimony regarding his

identification of him was substantially more prejudicial than probative and

should have been excluded. We disagree. Under KRE 403, evidence should be

excluded if its probative value is substantially outweighed by its potential

prejudice to the defendant. Troutman’s identification was highly probative of

Mattingly’s identity in committing the crime. It explained how the investigation

unfolded and why Detective O’Daniel investigated Mattingly.

      The defense contends that Troutman’s testimony was unduly prejudicial

because the jury knew he was a narcotics detective and investigated drug

crimes; therefore, the jury became aware of Mattingly’s past encounters with

narcotics officers. Importantly, however, no testimony was given on why

Troutman had interacted with Mattingly or that he had previously arrested

him. While the jury’s knowledge that Mattingly had interacted in the past with

a narcotics agent does result in a potentially negative inference, this slightly

negative effect does not substantially outweigh the probative value of

Troutman’s identification. We find the evidence was properly admitted.

   E. The Trial Court Improperly Excluded Evidence of The Lawsuit by
      The Victims Against Mattingly.

      The trial court improperly excluded evidence of the civil suit by Collier

seeking money damages from Mattingly. A trial court’s ruling on the limits of

                                        10
cross-examination is reviewed for abuse of discretion and we will uphold the

ruling unless it is arbitrary, unreasonable, or unsupported by law.9

      At trial, the defense was prohibited from cross-examining Collier about

the lawsuit he had filed against Mattingly. The trial court sustained the

Commonwealth’s objection that the evidence had no relevance to deciding

Mattingly’s guilt or innocence.

      Under KRE 403, the trial court has broad discretion in admitting

evidence. But impeachment evidence tending to show bias is to be liberally

admitted.10 While bias is not relevant to guilt or innocence, it is relevant to the

credibility of the witness’s testimony. So, the trial court erred in prohibiting

defense counsel from cross-examining Collier about the lawsuit he filed against

Mattingly because information elicited by this examination would have made

the jury aware of any potential bias.

      Still, the error was harmless. Collier was a victim of the shooting. The

jury may have assumed his bias for that reason alone, regardless of a pending

civil action for damages. And the lack of cross-examination about Collier’s bias

resulting from the lawsuit is unlikely to have affected the outcome of the trial

because multiple victims testified, and Collier’s testimony only relayed events of




     9 Davenport v. Commonwealth, 177 S.W.3d 763, 771 (Ky. 2005) (citing Nunn v.

Commonwealth, 896 S.W.2d 911, 914 (Ky. 1995)).
       10 Commonwealth v. Armstrong, 556 S.W.3d 595, 600 (Ky. 2018) (“While no

specific provision of the Kentucky Rules of Evidence provides for impeachment of a
witness by bias, prejudice, or ulterior motives, we have always recognized that
impeachment is permissible on cross-examination. Exposing a witness’s bias or
motivation to testify is ‘a proper and important function of the constitutionally
protected right of cross-examination[.]’”).
                                         11
which the jury had already been made aware. As a result, the error did not

likely affect the outcome of the trial.

   F. There Was Sufficient Evidence of Mattingly’s Prior Felony
      Convictions to Support His Conviction for Possession of A Handgun.

      Mattingly argues there was insufficient evidence to support his

conviction of possession of a handgun by convicted felon because the

Commonwealth failed to introduce certified copies of his prior felony

convictions. At his trial, a paralegal for the Commonwealth testified about

Mattingly’s prior convictions. Certified copies of these prior convictions were

later introduced in the sentencing phase of the trial.

      The relevant testimony was as follows:

            Commonwealth: And you can only testify from the record that you
      have in front of you that you prepared, correct?

                 Paralegal: Yes, that I prepared from certified records.

      We have held that certified copies of prior judgments do not have to be

introduced if a qualified witness testifies from relevant documents to prove a

prior conviction.11 For example, in Finnell v. Commonwealth12 we found the

trial court erred in allowing a probation officer to testify to the defendant’s prior

convictions based upon CourtNet records.13 The accuracy of the records was

at issue, and the officer was not testifying from certified court records of the

defendant’s prior convictions. So, the conviction in Finnell was supported

solely by unreliable evidence.




      11   Commonwealth v. Mason, 331 S.W.3d 610, 625, 631 (Ky. 2011).
      12   295 S.W.3d 829, 832 (Ky. 2009).
      13 Id.
                                             12
      The circumstances in the present case raise no issue about the accuracy

of the convictions and, therefore, are distinguishable from Finnell. The

testimony by the paralegal regarding Mattingly’s prior convictions indicated she

was relying on information from certified court records. The defense did not

object to the convictions she testified to but raised on motion for directed

verdict that that the records must be admitted into evidence to survive directed

verdict. We hold that the Commonwealth presented sufficient evidence for a

reasonable jury to find that the defendant had been previously convicted. We

find no abuse of discretion in the trial court’s deprival of a directed verdict on

this charge.

   G. The Commonwealth Properly Used Mattingly’s Prior Felony
      Convictions at Trial and At Sentencing.

      Mattingly contends that the Commonwealth improperly used a single

prior conviction both to create an offense and enhance his punishment for that

offense.

      During the guilt phase of the handgun charge, the Commonwealth used

Mattingly’s prior Jefferson County conviction as proof of his status as a

convicted felon. Later, in the penalty phase the Commonwealth used the same

conviction as proof to enhance Mattingly’s sentence as a PFO on the four

counts of first-degree assault and one count of second-degree assault. The

defense objected on grounds that the same prior conviction cannot be used

toward both a charged offense and a sentence enhancement. But the trial

court overruled the objection finding that because Mattingly was indicted on

several charges, the prior conviction could be used to enhance his sentence on

the other convictions.

                                        13
      We find no abuse of discretion because the Commonwealth’s use of

Mattingly’s prior conviction was not improper. In Kentucky, a prior felony that

was used to create an offense or enhance a punishment at trial of a second

crime may not also be used to enhance the punishment under the persistent-

felony enhancement statute.14

      Here, Mattingly’s prior conviction was properly used. The prior felony

was used to prove the charge of felon in possession but was not used to also

later enhance the punishment for his handgun-possession conviction. Instead,

the prior felony was used to enhance the punishment for the four counts of

first-degree assault and the one count of second-degree assault. The prior

felony, therefore, was not used to create an offense and enhance the sentence

of the offense the prior felony created. Accordingly, we affirm the trial court.15

      The defense argues that during the guilt phase the Commonwealth failed

to provide sufficient evidence of the prior felony because it did not indicate

which specific felony was to be used to establish the offense at this second

trial. We disagree, as this Court has never required that of the Commonwealth.

   H. The Commonwealth Properly Introduced A Summary Sheet of
      Mattingly’s Prior Convictions That Was Prepared with Certified
      Records.

      Mattingly argues the Commonwealth’s introduction of a sheet

summarizing his prior convictions was violative of the hearsay rule. The


       14 Oro-Jiminez v. Commonwealth, 412 S.W.3d 174, 179 (Ky. 2013) (holding that

it was permissible for a single prior felony conviction to establish the offense of
possession of a handgun by a convicted felon and to enhance the first-degree robbery
sentence under the PFO statute).
      15 Mattingly additionally contends there was insufficient evidence presented
concerning his prior Indiana conviction; however, regardless, a single prior conviction
may be properly used to both create an offense and enhance the defendant’s sentence,
so long as it is used toward a separate offense. Oro-Jiminez, 412 S.W.3d at 179.
                                          14
defense objected to the summary sheet at sentencing, claiming the sheet

contained a misdemeanor conviction that was prejudicial and could not be

considered. The trial court overruled this objection, finding that misdemeanor

convictions can be considered during sentencing. Therefore, the potential

hearsay issue was not preserved for appeal.

      During the penalty phase, the Commonwealth introduced a document

summarizing Mattingly’s prior convictions through the testimony of a paralegal.

This summary was admitted as Exhibit 52 and shown to the jury.

      The defense contends on appeal the Commonwealth’s summary sheet

was an “investigative” document and therefore does not fall into any exception

to the hearsay rule. But this trial exhibit was offered into evidence as

compilation of certified records, to which the defense made no objection.

Certified judgments are an exception to the hearsay rule, and summaries of

large amounts of documents are generally permissible as an exception to the

hearsay rule.16 It is unclear if all the prerequisites of the hearsay exception for

summaries of voluminous records were present, but the summary sheet

contained minimal information and was admitted alongside certified copies of

the defendant’s prior convictions. Any error that resulted from the

introduction of the summary sheet was not palpable.


                                 III.   CONCLUSION

      For the reasons stated in this opinion, we affirm the judgment.

      All sitting. All concur.




      16   KRE 803(23) and 1006.
                                        15
COUNSEL FOR APPELLANT:

Michael Lawrence Goodwin

COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Kristin Leigh Conder
Assistant Attorney General




                               16